254 F.2d 337
102 U.S.App.D.C. 418
Nathan W. GRANT, Appellant,v.UNITED STATES of America, Appellee.
No. 13807.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 6, 1958.Decided Feb. 20, 1958.

Mr. Francis W. McInerny, Washington, D.C., with whom Mr. David G. Macdonald, Washington, D.C.  (both appointed by this Court) was on the brief, for appellant.
Mr. Walter J. Bonner, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Before REED, Associate Justice of the Supreme Court, retired,1 and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant, acquitted of a Miller Act charge in one indictment, was found guilty on two counts in a second indictment charging housebreaking and assault.  Appellant in his appeal alleges error in the District Court's order of consolidation, which apparently was entered without objection, on motion of the Government.  The offenses involved the same series of acts alleged to have been committed practically simultaneously.  We are satisfied that the order of consolidation was not improper.


2
Were we required to rule, we would reject appellant's claim that the District Judge abused his discretion in his denial of appellant's motion for a new trial.


3
We have considered the other points ably urged by this court's appointed counsel and find no error affecting substantial rights.


4
Affirmed.



1
 Sitting by designation, pursuant to Section 294(a), Title 28, U.S.C